                        Case 4:21-mj-70535-MAG Document 8 Filed 04/01/21 Page 1 of 1

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

                                                                                                                                         FILED
                                        UNITED STATES DISTRICT COURT                                                                       Apr 01 2021
                                                                           for the
                                                                                                                                         SUSANY. SOONG
                                                          Northern District
                                                       __________  District of
                                                                            of __________
                                                                               California                                           CLERK, U.S. DISTRICT COURT
                                                                                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                                             OAKLAND
                   United States of America                                    )
                              v.                                               )       Case No. 4:21-mj-70535 MAG
                        DIJANA RAHIC                                           )
                        aka Dijana Ceric                                       )       Charging District:          District of Minnesota
                              Defendant                                        )       Charging District’s Case No. CR-21-5-NEB/TNL


                      ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                        WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

        After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

Place: U.S. District Court                                                             Courtroom No.: Honorable Kate Menendez
         300 South Fourth Street
         Minneapolis, MN 55415                                                         Date and Time: 4/13/2021 1:00 pm

        The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.


Date:            04/01/2021
                                                                                                           Judge’s signature

                                                                                                  Honorable Robert M. Illman
                                                                                                        Printed name and title
